Case 7:20-cv-00405-JPJ-PMS Document 14 Filed 02/24/21 Page 1 of 16 Pageid#: 83




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

 TAMAR D. HARVEY,                                 )
                                                  )
                    Plaintiff,                    )      Case No. 7:20CV00405
                                                  )
 v.                                               )              OPINION
                                                  )
 LAURA E. MAUGHAN, ET AL.,                        )      By: James P. Jones
                                                  )      United States District Judge
                    Defendants.                   )

       Tamar D. Harvey, Pro Se Plaintiff.

       Plaintiff Tamar D. Harvey, a Virginia inmate proceeding pro se, has filed a

 civil rights action under 42 U.S.C. § 1983, alleging that certain individuals involved

 in a prior civil rights action filed by him in this court altered video footage relevant

 to his claims. After review of the Complaint, I conclude that the action must be

 summarily dismissed as frivolous and for failure to state a claim upon which relief

 may be granted.

                                            I.

       In March of 2018, Harvey filed a Complaint under § 1983 in this court naming

 some two dozen defendants and asserting multiple claims that officials of the

 Virginia Department of Corrections (“VDOC”) had violated his constitutional rights

 in various ways. Some of the claims were dismissed. Some remaining claims center

 on this set of alleged events:
Case 7:20-cv-00405-JPJ-PMS Document 14 Filed 02/24/21 Page 2 of 16 Pageid#: 84




       [O]n July 21, 2017, . . . Harvey was attacked by another offender, Poe,
       who used a padlock and razor blade during the attack. Harvey suffered
       injuries, including lacerations to his face, and was taken to the
       emergency room at the local hospital, where he received stiches and
       medical tests were performed. Later the same day, he was returned to
       [Augusta Correctional Center (“ACC”)], where he was then kept in
       ACC’s medical infirmary and under observation for 17 days: from July
       21 through August 7.

 Harvey v. Landauer, No. 7:18-cv-00097, 2020 WL 3799197, at *1 (W.D. Va. July

 7, 2020) (Dillon, J.).    Harvey asserts that defendants Whitlock, Russell, and

 Woodson failed to protect him from Poe’s assault despite the fact that they had

 allegedly been informed in writing of verbal threats Harvey had received “of serious

 bodily harm by the hands of multiple prisoners”; on these allegations, Judge Dillon

 denied defendants’ motion to dismiss.          Id. at *6.   The 2018 Harvey case is

 proceeding toward trial, although motions for summary judgment are pending.

       In the course of that case, Harvey litigated a separate contention that prison

 officials and their attorneys altered video footage of Poe’s attack and its aftermath.

 United States Magistrate Judge Joel C. Hoppe summarized Harvey’s contentions

 about the alleged misconduct regarding the video footage as follows:

              In a series of motions, Harvey asks for relief based on his
       allegations that Defendants failed to produce video clips as ordered by
       the court in a July 24, 2018 order (Dkt. No. 44) and that they and their
       counsel, in particular, have tampered with clips they did produce and
       provided to the court. Specifically, Harvey alleges that defendants
       tampered with the videoclips to remove all of the blood from his white
       t-shirt in several of the video clips. He also claims that they tampered
       with them to remove the “puddle of blood” on the floor referenced in
       one of the nurse’s notes. He does not explain why he believes the clips
                                          -2-
Case 7:20-cv-00405-JPJ-PMS Document 14 Filed 02/24/21 Page 3 of 16 Pageid#: 85




      should show the blood he references, or how defendants would have
      accomplished this tampering and the “faking” of the video clips.
      Moreover, the VDOC Defendants have provided sworn testimony
      regarding the videos produced in response to the court’s order, as well
      as [an] acknowledgement form from Harvey that the footage was
      shown to him. (Dkt. No. 51-1, 57.) Additionally, the VDOC
      Defendants filed a response to Harvey’s motion for sanctions which
      includes counsel’s express representation “that the videos submitted to
      Harvey were in no way altered prior to their production” and that
      “counsel received the video footage from the facility and produced it to
      Harvey in response to the Court’s order.” (Dkt. No. 131.)

             In his first motion (Dkt No. 91), Harvey asks for an order
      establishing all of the facts as raised deemed admitted as a sanction for
      alleged discovery abuses by the VDOC Defendants. In other motions,
      he again requests sanctions. (Dkt. Nos. 126, 174). He also asks for an
      evidentiary hearing, at which defense counsel would be required to
      testify. (Dkt. Nos. 127, 128, 129.)

             Harvey’s naked and speculative assertion that defendants or their
      counsel tampered with the videotapes, absent any additional
      information or proof supporting that assertion, is insufficient to refute
      defendants’ sworn allegations or counsel’s representations to the court
      as officers of the court. Harvey accuses them of misconduct, but
      presents no factual information to show that the particular video clips
      produced should show his bloody t-shirt or a puddle of blood on the
      floor, or to show how the tampering was accomplished or by whom.

            Accordingly, I conclude that discovery sanctions are not
      warranted, particularly absent some allegation that raises the likelihood
      of tampering above pure speculation. Sanctions may not be imposed
      absent a finding that there has been a violation of the discovery rules or
      a court order. See generally Fed. R. Civ. P. 37(b). Harvey’s motions
      asking for sanctions on the grounds that the videotapes are fraudulent,
      (Dkt. Nos. 91, 126, 174), asking for an evidentiary hearing on the issue,
      (Dkt. No. 127), and asking for summonses to be issued to counsel for
      the VDOC Defendants requiring them to appear at said hearing (Dkt.
      Nos. 128, 129) are therefore DENIED.



                                         -3-
Case 7:20-cv-00405-JPJ-PMS Document 14 Filed 02/24/21 Page 4 of 16 Pageid#: 86




 Order at 2–3, Harvey v. Landauer, No. 7:18-cv-00097 (W.D. Va. Sept. 6, 2019),

 ECF No. 198.

          Within fourteen days of Judge Hoppe’s Order, Harvey filed objections to the

 findings and denial of his motions regarding the video clips. Judge Dillon reviewed

 the objections, noting that she could modify or set aside the Order only if it was

 “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P.

 72(a).

                In his objections to this ruling, Harvey claims that Judge Hoppe
          “ignores” the “facts” set forth in Harvey’s petition writ of mandamus
          (Dkt. No. 156). Harvey then reiterates that his “evidence” of the
          tampering comes from documentation in his medical chart from Nurse
          Woodward. (Objs. 3; see also Dkt. No. 234 at 2.) Specifically, in a
          treatment note dated July 21, 2017, at 1:15 p.m., Woodward wrote that
          she was “called to the 2nd floor stairway in regards to an offender
          altercation” and that she observed Harvey “sitting on the lower step
          with his head in his hands holding a shirt.” (Dkt. No. 140-1, at 1.) The
          note, which was referenced in general terms by Judge Hoppe, then
          continues: “Multiple drops & puddles of blood noted in hallway, on
          steps & clothing.” (Id.) From this, Harvey concludes that the video
          clips must have been altered because he says they do not reflect the
          puddles or drops of blood she noted.

                Harvey also insists that, contrary to Judge Hoppe’s assertion, he
          has shown “how” defendants accomplished the tampering and the
          faking of video clips, claiming—in conclusory terms only—that they
          had a meeting of the minds and conspired. As further evidence of the
          conspiracy, he claims that it took two weeks for him to receive Judge
          Hoppe’s order—which was mailed by the court. (Objs. 4–5.) His
          objections go on to make general accusations of bias against Judge
          Hoppe—all stemming again from his order—and to mischaracterize the
          record in stating that Harvey “already got rid of one bias[ed]” U.S.
          Magistrate Judge, the prior judge assigned to this case.

                                            -4-
Case 7:20-cv-00405-JPJ-PMS Document 14 Filed 02/24/21 Page 5 of 16 Pageid#: 87




 Mem. Op. & Order at 6–7, Harvey v. Landauer, No. 7:18-cv-00097, ECF No. 285

 (footnotes omitted).1

        Judge Dillon concluded that Harvey’s motions and allegations failed to show

 any bias on Judge Hoppe’s part or that the judge’s “ruling was erroneous, let alone

 clearly erroneous or contrary to law.” Id. at 7. Specifically, based on her own review

 of the challenged video clips, Judge Dillon saw “absolutely no evidence of

 tampering.” Id.

        The first clip shows an entryway (“the Entryway Clip”), and it does
        not show any portion of the altercation, but it does show correctional
        officers and medical personnel responding to the incident. It also
        shows Harvey being pushed in a wheelchair afterward. As he is
        pushed in the wheelchair, he is wearing a white t-shirt, but his face
        and the upper half of his torso are covered by a blue shirt that he is
        holding to his face.

               The second clip shows the stairwell where the altercation
        occurred (“the Stairwell Clip”), although much of the altercation itself
        is off-camera. The Stairwell Clip clearly shows that there was an
        altercation and that there was blood in many places in the general
        vicinity. For example, there is visible blood all over the hand of
        Harvey’s assailant in one of the frames, and there is a large area of
        blood on Harvey’s t-shirt visible after the altercation. Moreover, there
        are dark spots on the floor after the altercation that were not there
        beforehand. Additionally, it is significant that the primary area where
        the altercation actually occurred was off-camera, and the floor of that

        1
           Harvey also suggested that the magistrate judge was biased because he referred
 in the singular to a “puddle of blood” being missing, as opposed to “puddles.” (Pl.’s Objs.
 3, ECF No. 221.) As noted, the nurse’s note indeed references “multiple drops & puddles
 of blood,” but the judge’s use of the singular term was not material and does not show bias.
 Contrary to Harvey’s statement, there was never any finding of bias regarding Judge Ballou
 in this case.
                                             -5-
Case 7:20-cv-00405-JPJ-PMS Document 14 Filed 02/24/21 Page 6 of 16 Pageid#: 88




      area is never visible on the clip. So, in the likely event that some or
      most of the blood referenced by the nurse was in that area, it would
      not be visible on the clip in any event. Indeed, the Stairwell Clip
      shows a number of people gesturing toward that general area (and
      other areas) where the blood would have been and also shows
      extensive cleaning of the area afterward, including mopping of the
      floor.

             Thus, as to Harvey’s assertion that the video of the floor was
      somehow edited to not show the “puddles” of blood on the floor
      referenced in Woodward’s note, there is simply no evidence of that.
      To the contrary, the video reflects what is likely blood on the floor and
      shows that there was blood on him and on Poe, the other inmate
      involved the altercation. In short, there is nothing to support Harvey’s
      assertion of tampering.

             As for Harvey’s assertion that the Entryway Clip of him being
      wheeled away in the wheelchair does not show the blood all over his
      t-shirt and thus defendants must have altered it, the court disagrees.
      Comparing the two clips, the Stairwell Clip shows that nearly all of
      the blood on Harvey’s white shirt was on the top half of his shirt, just
      below his neck and in the middle of his shirt, rather than to the right
      or left. In the Stairwell Clip, as he leaves the area, blood is visible on
      a white item (which appears to be medical gauze), which he is holding
      to his face and covering with his blue shirt.

             As Harvey appears moments later and is wheeled away in the
      Entryway Clip, the area of his white shirt that had visible blood on it
      is entirely covered by the blue shirt he is holding up to his face and
      the white item beneath it. Thus, the reason why the large area of blood
      on his white shirt, which was visible earlier on the Stairway Clip, is
      no longer visible is that the area is covered by the blue shirt, not
      because the video was somehow altered. Moreover, there are darker
      spots on his t-shirt closer to his stomach (and not covered by the blue
      shirt) as well as darker spots on the blue shirt covering his face, both
      of which appear to be blood, although it is not entirely clear because
      of the quality of the video.

           In any event, based on the videos defendants have produced, it
      would be hard for them to deny that there was substantial blood on the
                                          -6-
Case 7:20-cv-00405-JPJ-PMS Document 14 Filed 02/24/21 Page 7 of 16 Pageid#: 89




      floor or on Harvey’s white shirt. Notably, moreover, it does not appear
      that defendants have ever denied that there was blood on Harvey’s
      shirt or on the floor, a point which ties into the fact that defendants are
      not offering these videos for anything at all—as the court addresses
      next—let alone to support any contention that there was no (or little)
      blood on the floor or on Harvey’s shirt.

             In a footnote in his objections (Objs. 11 at n.1), Harvey contends
      that the VDOC defendants’ attorneys have “refused to submit a
      certificate of authenticity” signed and affirmed by an independent
      technology expert that the clips are not fake. He reiterates this
      argument repeatedly in his latest filing on the issue, claiming that
      counsel cannot authenticate documents and that authentication is
      required. (See generally Dkt. No. 234.) In that filing, titled as a
      second motion for a “required evidentiary hearing,” Harvey also cites
      to a number of cases to support his argument that an evidentiary
      hearing on his request for sanctions is required.

             The court disagrees that a hearing is required or that
      authentication of the videos is required at this time. As to a hearing,
      the court has already addressed the allegedly conflicting note by Nurse
      Woods. For the reasons already discussed, neither that note no[r] the
      videoclips themselves support any inference of tampering, so as to
      warrant a hearing on the issue. And Harvey offers nothing but a
      blanket and vague allegation of conspiracy to support his allegation
      that tampering has occurred.

             Moreover, defendants have produced the videos in response to
      a court order, but they have not yet offered them or used them to
      support any motion nor asked the court to consider them as evidence
      at all. Thus, unlike the cases cited in Harvey’s request for a hearing
      (Dkt. No. 234), defendants are not “proponents of the video as
      evidence,” at least not at this time. (Cf. Dkt. 234 at 3 (citing cases
      discussing a party’s attempt to use unauthenticated evidence).)
      Without going into detail as to all of the cases cited by Harvey (see id.
      at 3–12), they are distinguishable. In many of them, courts were
      addressing either a summary judgment motion in which a party was
      relying on evidence only authenticated by counsel, who had no
      personal knowledge of the video. In others, the courts were
      addressing evidentiary objections at trial and concluded that
                                          -7-
Case 7:20-cv-00405-JPJ-PMS Document 14 Filed 02/24/21 Page 8 of 16 Pageid#: 90




       documents had to be authenticated to comply with Federal Rule of
       Evidence 901. Those cases do not control the outcome here, which is
       at a very different procedural posture. In the event that defendants
       attempt to introduce those videos into evidence, the issue of
       authentication may arise. But no evidentiary hearing is required
       where there is nothing other than speculation to support Harvey’s
       allegation that defendants or their counsel tampered with the videos,
       and defendants are not relying on those videos at all, let alone to argue
       (as Harvey predicts they will) that there was not blood on the floor or
       on Harvey’s shirt.

 Id. at 7–11. On this reasoning, Judge Dillon overruled Harvey’s objections and

 denied his motions seeking additional development of the video clip issue.

       In May of 2020, Harvey filed this separate lawsuit, contending that various

 individuals had conspired to alter the video clips at issue in Case No. 7:18-cv-00097.

 The defendants to the present lawsuit are: VDOC Director Harold W. Clarke; VDOC

 employees Lieutenant Crystal Whitlock, Frederick Russell, Jr., and John A.

 Woodson; the VDOC itself, the Commonwealth of Virginia, and the Office of the

 Attorney General (“AG”) of Virginia; and two employees of the AG’s Office,

 attorneys Laura E. Maughan and Ann-Marie C. White. The VDOC defendants are

 also defendants in Case No. 7:18-cv-0097, and Maughan and White still serve as

 counsel representing them and other VDOC employees in that case.

       Harvey describes the claims in this § 1983 action as follows: “unlawful

 fraudulent concealment, spoliation of video evidence and intentionally submitting




                                          -8-
Case 7:20-cv-00405-JPJ-PMS Document 14 Filed 02/24/21 Page 9 of 16 Pageid#: 91




 false affirmations/false sworn statements” to the court. Compl. 4, ECF No. 1. 2 He

 also contends that the defendants failed to offer sufficient authentication of the

 videos’ authenticity as required by Rule 901(a) of the Federal Rules of Evidence.

 Id. at 15.

       In support of these claims, he alleges that the defendants conspired to alter the

 Entryway Clip and the Stairwell Clip to minimize the amount of blood depicted at

 the scene of the attack and reduce Harvey’s chances of a large damages award from

 a jury.3 As he did in litigating the video issue in his other case, Harvey’s only

 evidence that these clips have been altered is his own stated memories of the scene

 and Nurse Woodson’s medical notes indicating her observations of “multiple drops

 & puddles of blood noted in hallway, on steps & clothing.” Med. Records Attach.

 1, Harvey v. Landauer, No. 7:18-cv-00097, ECF No. 140-1.

       In this case, Harvey also complains that the Staircase Clip does not depict the

 gloves Poe wore during the attack, which allegedly “contained multiple razorblades

 and a bulky metal padlock.” Compl. 9, ECF No. 1. Based on his own memory of



       2
          Throughout this Opinion the citations to page numbers of documents in the court’s
 records refer to the ECF page numbers and not the page numbers assigned to the parties’
 pleadings.
       3
          Harvey admits having no knowledge about whether any one or more of the alleged
 co-conspirator defendants actually accomplished the video alterations or whether they
 hired an unspecified “shady tech. expert to do their ‘dirty deeds’ for them.” Compl. 11,
 ECF No. 1.
                                            -9-
Case 7:20-cv-00405-JPJ-PMS Document 14 Filed 02/24/21 Page 10 of 16 Pageid#: 92




 events, Harvey contends that the gloves and weapons “were fraudulently removed

 from D. Poe’s hands and then manually placed in his front shirt pocket” in the

 version of the Stairwell Clip produced to the court by the defendants. Id. Harvey

 claims the clip “boxed[ ]out” or “blurred” Poe’s hands in the clip, which later

 allegedly shows Poe picking up an unspecified weapon before he runs away down

 the stairs after the attack. Id. at 11.

        Harvey contends that the defendants committed a crime, by altering the video

 and/or then producing false affidavits to assert its authenticity and denying any

 alterations. Although Harvey does not name judges as defendants, he faults them

 for supposed bias and/or allowing the defendants’ alleged fraud, concealment, and

 improper video authentication. Id. at 11, 15–16, 19–20. As relief in this case,

 Harvey seeks only monetary damages. Id. at 21.

                                             II.

        The court is required to dismiss any action or claim filed by a prisoner against

 a governmental entity or officer if the court determines the action or claim is

 “frivolous, malicious, or fails to state a claim upon which relief may be granted.” 28

 U.S.C. § 1915A(b)(1). To survive screening under § 1915A, a complaint must plead

 facts sufficient to “state a claim to relief that is plausible on its face.” Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 570 (2007). A facially plausible claim includes factual

 content that “allows the court to draw the reasonable inference that the defendant is

                                             -10-
Case 7:20-cv-00405-JPJ-PMS Document 14 Filed 02/24/21 Page 11 of 16 Pageid#: 93




 liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[A]

 pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

 elements of a cause of action will not do.’ Nor does a complaint suffice if it tenders

 ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”           Id. (citations

 omitted).

       Harvey brings his claims under 28 U.S.C. § 1983, a statute that permits an

 aggrieved party to file a civil action against a person for actions taken under color of

 state law that violated his constitutional rights. Cooper v. Sheehan, 735 F.3d 153,

 158 (4th Cir. 2013).      After review of the Complaint and the record of No.

 7:18CV00097, I conclude that, liberally construed, Harvey essentially claims that

 the defendants conspired to alter the video clips to interfere with his constitutional

 right to access the court in the 2018 case. See, e.g., DeMeo v. Tucker, 509 F. App’x

 16, 18–19 (2d Cir. 2013) (plaintiff’s assertion, that officer who assaulted him also

 altered, destroyed, or lost video surveillance footage of that alleged assault with help

 from other defendants, construed as claim that defendants impaired plaintiff’s right

 to access the courts).

       As an initial matter, Harvey has no legal basis for § 1983 claims against some

 defendants he has named. “[N]either a State nor its officials acting in their official

 capacities are ‘persons’ under § 1983.” Will v. Mich. Dep’t of State Police, 491 U.S.

 58, 71 (1989). This same rule also applies to “governmental entities that are


                                           -11-
Case 7:20-cv-00405-JPJ-PMS Document 14 Filed 02/24/21 Page 12 of 16 Pageid#: 94




 considered ‘arms of the State’ for Eleventh Amendment purposes.” Id. at 70.

 Because the VDOC and the AG’s Office are properly considered arms of the

 Commonwealth, these entities cannot be sued under § 1983. Therefore, I will

 summarily dismiss Harvey’s § 1983 claims against the Commonwealth, the VDOC,

 and the AG’s Office. The individual VDOC officials and the two attorneys, for

 actions taken in their individual capacities, are subject to suit under § 1983. For

 different reasons, however, I must also dismiss Harvey’s claims against them.

       Harvey simply states no facts supporting the elements of a conspiracy or

 denial of access to courts claim against anyone.

              To establish a civil conspiracy claim actionable under § 1983, a
       plaintiff must demonstrate that the defendants “acted jointly in concert
       and that some overt act was done in furtherance of the conspiracy,”
       resulting in deprivation of a federal right. Glassman v. Arlington Cnty.,
       Va, 628 F.3d 140, 150 (4th Cir. 2010) (quoting Hinkle v. City of
       Clarksburg, 81 F.3d 416, 421 (4th Cir. 1996)). A plaintiff must make
       specific allegations that reasonably lead to the inferences that members
       of the alleged conspiracy shared the same conspiratorial objective to try
       to “accomplish a common and unlawful plan” to violate the plaintiff’s
       federal rights. Hinkle, 81 F.3d at 421. As such, a complaint’s
       allegations must amount to more than “rank speculation and
       conjecture,” especially when the actions are capable of innocent
       interpretation. Id. at 422. Merely labeling a chronological series of
       actions by multiple individuals as “conspiracy” or providing only a
       conclusory, formulaic recitation of the legal elements of conspiracy will
       not do. Nemet Chevrolet[, Ltd. v. Consumeraffairs.com, Inc.], 591 F.3d
       [250,] 255 [(4th Cir. 2009)].

 Snodgrass v. Messer, No. 7:16CV00050, 2017 WL 975992, at *3 (W.D. Va. Mar.

 10, 2017), aff’d, 694 F. App’x 157 (4th Cir. 2017) (unpublished).


                                         -12-
Case 7:20-cv-00405-JPJ-PMS Document 14 Filed 02/24/21 Page 13 of 16 Pageid#: 95




       Where an inmate has had access to court, but alleges denial of specific

 materials or services related to his preparation of his legal case, the inmate must

 show that denial of the item or service resulted in specific harm to his litigation of a

 nonfrivolous claim. Lewis v. Casey, 518 U.S. 343, 352–53 (1996). The fact that an

 inmate may not be able to litigate exactly as he wishes once a known claim is brought

 before the court is not sufficient to demonstrate the actual injury element of an access

 to courts claim. Id. at 354.

       Harvey’s conspiracy claims are built on nothing more than general assertions,

 conjecture, and labels. Harvey fails to state facts supporting a reasonable inference

 of the essential ingredient for a § 1983 conspiracy claim — a shared conspiratorial

 plan among the members to accomplish, jointly, a violation of the plaintiff’s federal

 right to access the courts by having video footage altered or otherwise. Twombly,

 550 U.S. at 557 (“[A] conclusory allegation of agreement at some unidentified point

 does not supply facts adequate to show illegality” or conspiracy.). I simply cannot

 find Harvey’s allegations sufficient to state a plausible conspiracy claim.

       Moreover, for the reasons discussed at length in the opinions by Judge Hoppe

 and Judge Dillon, Harvey has not stated any facts supporting a reasonable inference

 that any of the defendants (individually or collectively) had motive, opportunity, or

 means to accomplish the alterations to the video that Harvey imagines.             The

 defendants have not disputed that the inmate assailant may have had weapons at


                                           -13-
Case 7:20-cv-00405-JPJ-PMS Document 14 Filed 02/24/21 Page 14 of 16 Pageid#: 96




 some point, that Harvey was seriously injured, or that copious amounts of blood

 were present at the scene in the aftermath of the altercation. On the other hand,

 Harvey has not demonstrated that the surveillance cameras, with their inherent

 structural limitations and positioning, were physically capable of capturing distinctly

 the aspects of the scene where he claims to have seen the inmate’s weapons and

 where he and the nurse purportedly viewed the pools of blood. In short, Harvey

 offers nothing more than his speculative conjectures that the video footage should

 show more or different details than it does. Certainly, he offers only speculation that

 its failure to meet his expectations is a result of purposeful manipulation of the

 footage by the defendants, acting as a conspiratorial group.

       Furthermore, the defendants have not hampered Harvey’s ability to present

 any of his claims in Case No. 7:18CV00097 that certain officers allegedly failed to

 protect him against an inmate assault. The defendants and their attorneys provided

 him with the video footage he requested. They have verified that it has not been

 altered. If Harvey believes that the footage does not show the full scope of the scene,

 he is free to testify about the purported discrepancies. The defendants have not

 prevented him from describing his memories of the altercation and his injuries,

 presenting documentation of those injuries, and producing other evidence and

 witness testimony to the fact finder in support of his claims. Harvey will also have

 an opportunity to cross-examine the defendants and their witnesses about the


                                          -14-
Case 7:20-cv-00405-JPJ-PMS Document 14 Filed 02/24/21 Page 15 of 16 Pageid#: 97




 incident, the video, and the weapons and the amount of blood that they saw at the

 scene. His contention that the video footage provided to him fails to show every

 detail he desires to portray to the fact finder does not show a sufficient injury to his

 litigation efforts to support a § 1983 claim that anyone has denied him access to

 court.

          Finally, I conclude that Harvey’s continued insistence that the video footage

 has been purposely altered to remove items allegedly captured by the cameras in

 now unavailable, original footage that he has never viewed is fantastical and even

 delusional. The court must dismiss any action or claim filed by a prisoner against a

 governmental entity or officer if the court determines the action or claim is frivolous,

 malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. §

 1915A(b)(2). A “frivolous” claim is one that “lacks an arguable basis either in law

 or in fact,” because it is “based on an indisputably meritless legal theory” or its

 “factual contentions are clearly baseless.” Neitzke v. Williams, 490 U.S. 319, 325,

 327 (1989) (interpreting “frivolous” in former version of 28 U.S.C. § 1915(d)).

          My statutory authority to summarily dismiss frivolous complaints includes

 “the unusual power to pierce the veil of the complaint’s factual allegations and

 dismiss those claims whose factual contentions are clearly baseless” or which

 describe “fantastic or delusional scenarios.” Id. at 327, 328. Harvey’s claims in this




                                           -15-
Case 7:20-cv-00405-JPJ-PMS Document 14 Filed 02/24/21 Page 16 of 16 Pageid#: 98




 lawsuit fall squarely in this class, and accordingly, I will summarily dismiss the

 action under § 1915A(b)(1) as frivolous.

       A separate Final Order will be entered herewith.

                                               DATED: February 24, 2021

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                        -16-
